Cite as 2017 Ark. App. 232

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                     No. CV-16-1146


FRANCESCA MERCADO                                Opinion Delivered: April 19, 2017
                              APPELLANT
                                                 APPEAL FROM THE SEBASTIAN
V.                                               COUNTY CIRCUIT COURT, FORT
                                                 SMITH DISTRICT
                                                 [NO. 66JV-16-284]
ARKANSAS DEPARTMENT OF
HUMAN SERVICES AND MINOR                         HONORABLE JIM D. SPEARS,
CHILD                                            JUDGE
                    APPELLEES
                                                 AFFIRMED

                           RITA W. GRUBER, Chief Judge

       Appellant Francesca Mercado appeals from the Sebastian County Circuit Court’s order

denying her petition for a second medical-expert review.1 We affirm.

       On June 17, 2016, the Arkansas Department of Human Services (DHS) exercised a 72-

hour hold on three-month-old A.M. after a medical examination at Arkansas Children’s

Hospital revealed bone fractures, head trauma, brain damage, and a subdural hematoma. A

probable-cause order was entered on August 17, 2016, continuing custody of A.M. with

DHS. The court held a hearing on September 12, 2016, after DHS filed a motion to

terminate reunification services. Dr. Karen Farst, a specialist in child-abuse pediatrics who

examined A.M. at Children’s, testified at the hearing that A.M.’s head injury was a “near



       1
        Appellant’s notice of appeal states that she is appealing from the circuit court’s
adjudication order and order terminating reunification services and the court’s order denying
her petition for a second medical-expert review. Her sole point on appeal is that the circuit
court erred in denying her petition for a separate medical expert.
                                 Cite as 2017 Ark. App. 232

fatality” and that her injuries were “indicative of physical abuse.” Following the hearing, the

circuit court adjudicated A.M. dependent-neglected with the stated goal of adoption, and

granted DHS’s motion to terminate reunification services. The court entered a separate order

denying appellant’s petition for a second medical-expert opinion. The court attached Rule

54(b) certificates to both orders. This appeal followed.

       In juvenile proceedings, the standard of review on appeal is de novo, although we do

not reverse unless the circuit court’s findings are clearly erroneous. Metcalf v. Ark. Dep’t of

Human Servs., 2015 Ark. App. 402, at 1, 466 S.W.3d 426, 427. A finding is clearly erroneous

when, although there is evidence to support it, the reviewing court on the entire evidence

is left with a definite and firm conviction that a mistake has been committed. Id. We give due

deference to the superior position of the circuit court to view and judge the credibility of the

witnesses. Coleman v. Ark. Dep’t of Human Servs., 2010 Ark. App. 851, at 10, 379 S.W.3d 778,

784.

       Appellant argues that, because DHS’s case was based largely on expert testimony, she

should have been permitted to present an alternative theory of how A.M.’s injuries occurred.

She argues that she suffered prejudice by the court’s denial of her request because she was

denied an opportunity to present a defense. She likens her case to Ake v. Oklahoma, 470 U.S.
68 (1985), in which the United States Supreme Court held that the basic tools of an adequate

defense or appeal shall be provided to defendants who cannot afford to pay for them. She

argues that, because the Arkansas Supreme Court has held that the deprivation of parental

rights is similar to the deprivation of liberty in criminal cases, the holding in Ake should be

extended to indigent parents in DHS cases. Her argument is couched as an ineffective-

                                               2
                                 Cite as 2017 Ark. App. 232

assistance-of-counsel argument in that she contends that her counsel was “hampered” because

she could not afford to pay for a second opinion regarding the likely cause of A.M.’s injuries.

Appellant cites no convincing legal authority, nor does she make a convincing argument that

reversal is mandated under the circumstances of this case. Assignments of error unsupported

by convincing argument or authority will not be considered on appeal unless it is apparent

without further research that the point is well taken. Rodriguez v. Ark. Dep’t of Human Servs.,

360 Ark. 180, 187–88, 200 S.W.3d 431, 436 (2004).

       To the extent appellant makes an ineffective-assistance-of-counsel argument on appeal,

her argument is not preserved for appellate review. We will not consider a claim of ineffective

assistance of counsel as a point on appeal unless the issue was first raised in the circuit court

and the facts and circumstances surrounding the claim were fully developed in the circuit

court. Taffner v. Ark. Dep’t of Human Servs., 2016 Ark. 231, at 10, 493 S.W.3d 319, 326. To

the extent she argues that her rights of due process and fundamental fairness were violated,

those arguments are not preserved for appellate review. An issue is not preserved for appellate

review if it was not presented to the circuit court at the earliest opportunity. Rose v. Ark.

Dep’t of Human Servs., 2010 Ark. App. 668, at 2. We will not address arguments that were not

raised to the circuit court. Harbin v. Ark. Dep’t of Human Servs., 2014 Ark. App. 715, at 11,

451 S.W.3d 231, 237.

       Affirmed.

       GLADWIN and VAUGHT, JJ., agree.

       Tabitha McNulty, Arkansas Public Defender Commission, for appellant.
       Andrew Firth, Office of Chief Counsel, for appellee.
       Chrestman Group, PLLC, by: Keith L. Chrestman, attorney ad litem for minor child.

                                               3
Cite as 2017 Ark. App. 232




            4